DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered.
Claims 2-4 and 11-20 are cancelled.
Claims 1 and 5-10 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 5-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schopke et al. (U.S. Patent Application Publication No. 2009/0205064, published August 13, 2009) in view of Bedell et al. (In vivo genome editing using a high-efficiency TALEN system. Nature. 2012 Nov 1;491(7422):114-8. Epub 2012 Sep 23) and Zhang et al. (Transcription activator-like effector nucleases enable efficient plant genome engineering. Plant Physiol. 2013 Jan;161(1):20-7. Epub 2012 Nov 2), and further in view of Vorobjev et al. (Site-specific cleavage of RNA and DNA by complementary DNA--bleomycin A5 conjugates. Bioconj. Chem 2003 Nov-Dec; 14(6):1307-13).
Claim 1 is drawn to a method for introducing a gene repair oligonucleobase (GRON)-mediated mutation into a target deoxyribonucleic acid (DNA) sequence in a plant cell, comprising: delivering a GRON into the plant cell, wherein the GRON comprises a sequence that encodes the mutation to be introduced into the target DNA sequence ; and culturing the plant cell under conditions that increase one or more cellular DNA repair processes prior to, and/or 
Claim 5 is drawn to the method of claim 1, wherein the one or more site-specific endonucleases which induce single strand nicks or double DNA strand breaks are covalently coupled to the GRON.
Claim 6 is drawn to the method of claim 1, wherein the plant cell is a cell from a plant selected from the group consisting of canola, sunflower, corn, tobacco, sugar beet, cotton, maize, wheat, barley, rice, alfalfa, barley, sorghum, tomato, mango, peach, apple, pear, strawberry, banana, melon, potato, carrot, lettuce, onion, soy bean, sugar cane, pea, chickpea, field pea, fava bean, lentil, turnip, rutabaga, brussel sprout, lupin, cauliflower, kale, field bean, poplar, pine, eucalyptus, grape, citrus, triticale, alfalfa, rye, oats, turf grass and forage grass, flax, oilseed rape, mustard, cucumber, morning glory, balsam, pepper, eggplant, marigold, lotus, cabbage, daisy, carnation, tulip, iris, and lily. 
Claim 7 is drawn to the method of claim 1 wherein the plant cell is transgenic.
Claim 8 is drawn to the method of claim 7 wherein the target DNA sequence is an endogenous gene of the plant cell.

Claim 10 is drawn to the method of claim 9, further comprising collecting seeds from the plant.
Schopke et al. teach a method for introducing a gene repair oligonucleobase (GRON)-mediated mutation into a target deoxyribonucleic acid (DNA) sequence in a cell by delivering a GRON into the cell (paragraphs [0046], [0051], [0069]-[0076]), including a method wherein the target deoxyribonucleic acid (DNA) sequence is within a plant cell genome (paragraph [0046]), including a method wherein the cell is a plant cell is a canola plant cell (paragraph [0050]), including a method wherein the cell is a transgenic plant cell (paragraph [0048]), and including a method further comprising regenerating a plant having a mutation introduced by the GRON from the plant cell and further comprising collecting seeds from the plant (paragraphs [0052], [0094]). The gene repair oligonucleobase (GRON) of Schopke et al. may comprise a sequence that encodes the mutation to be introduced into the target DNA sequence (paragraph [0061]). Schopke et al. also teach that their mutations might also be obtained by mutagenesis (random, somatic or directed) and other DNA editing or recombination technologies including, but not limited to, gene targeting using site-specific homologous recombination by zinc finger nucleases (paragraph [0068]). Schopke et al. additionally teach that their gene repair oligonucleobase (GRON) may be a single stranded oligodeoxynucleotide mutational vector (SSOMV), the nucleotides of which are deoxyribonucleotides that are linked by unmodified phosphodiester bonds, except that the 3' terminal and/or 5' terminal internucleotide linkage or alternatively the two 3' terminal and/or 5' terminal internucleotide linkages can be a phosphorothioate or phosphoamidate (paragraphs [0063]-[0064]). Schopke et al. further teach that their gene repair 
Schopke et al. do not teach culturing the plant cell under conditions that increase one or more cellular DNA repair processes prior to, and/or coincident with, delivery of a GRON into the plant cell to introduce the mutation into the target DNA sequence, wherein the conditions that increase one or more cellular DNA repair processes comprise introducing one or more site-specific TALEN endonucleases which induce single strand nicks or double DNA strand breaks into the plant cell, or a method wherein the one or more site-specific TALEN endonucleases which induce single strand nicks or double DNA strand breaks are covalently coupled to the GRON.
Bedell et al teach a method comprising delivery of a TALEN and a single stranded GRON into an animal cell, wherein the GRON mediates a mutation into a target DNA sequence in the cell (page 116). Bedell et al also teach that single-stranded DNA can be an effective donor for homology-directed repair based genome editing at nuclease induced double-stranded breaks in DNA (page 116 column 1 second full paragraph).
Zhang et al. teach a method comprising delivery of a TALEN and a double stranded GRON into a plant cell, wherein the GRON mediates a mutation into a target DNA sequence in the plant cell (page 24 column 2). Zhang et al. also teach that double-stranded breaks introduced at target loci by sequence-specific nucleases activate the cell’s homologous recombination DNA 
Vorobjev et al. teach that covalent conjugation of the glycopeptide bleomycin to a complementary oligonucleotide GRON directs bleomycin to cleave RNA or DNA at a specific site (abstract; page 1307 column 1; page 1308 Figure 2; page 1310 Figure 5; page 1312).
Given the teachings of Schopke et al. that delivery of a GRON into a plant cell can mediate a mutation into a target DNA sequence in the cell, including a single stranded GRON that comprises a 3’ blocking substituent and a 5’ blocking constituent, each blocking substituent comprising phosphorothioate or phosphoamidate internucleotide linkages, wherein the internucleotide linkages of the GRON that are not part of the 3’ blocking substituent and the 5’ blocking substituent are unmodified phosphodiester bonds, given the teachings of Bedell et al. that a single-stranded GRON delivered with a TALEN can mediate a mutation into a target DNA sequence in an animal cell, given the teachings of Bedell et al. that single-stranded DNA can be an effective donor for homology-directed repair based genome editing at nuclease induced double-stranded breaks in DNA, given the teachings of Zhang et al. that a double-stranded GRON delivered with a TALEN can mediate a mutation into a target DNA sequence in a plant cell, and given the teachings of Zhang et al. that double-stranded breaks introduced at target loci by sequence-specific nucleases activate the cell’s homologous recombination DNA repair pathway, which can be harnessed to carry out gene replacement or targeted gene insertion, it would have been prima facie obvious to one skilled in the art at the time the invention was made to deliver into a plant cell a TALEN and a single stranded GRON comprising a 3’ blocking substituent and a 5’ blocking constituent, each blocking substituent comprising phosphorothioate or phosphoamidate internucleotide linkages, wherein the internucleotide linkages of the GRON 
Further, given the teachings of Vorobjev et al. that covalent conjugation of the glycopeptide bleomycin to a complementary oligonucleotide GRON directs bleomycin to cleave RNA or DNA at a specific site, it also would have been prima facie obvious to one skilled in the art at the time the invention was made that a plant cell comprising a genomic modification could also be made by culturing a plant cell with a site-specific TALEN endonuclease conjugated oligonucleotide. The use of a site-specific TALEN endonuclease conjugated oligonucleotide would have been a simple substitution of equivalent elements (a site-specific TALEN endonuclease polypeptide conjugated oligonucleotide for a bleomycin glycopeptide conjugated oligonucleotide) to obtain predictable results (the introduction of a genomic modification). One skilled in the art also would have recognized the desirability of using a site-specific TALEN endonuclease conjugated oligonucleotide, since the conjugation ensures that the oligonucleotide is present at the site of the double-stranded break and thus available to serve as a template for DNA repair. 
prima facie obvious as a whole to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicants’ arguments filed February 15, 2021 have been fully considered but they are not persuasive. 
Applicants observe that the Examiner seeks to combine Schopke et al. with Bedell et al., which relates to the use of TALENs and single stranded oligodeoxynucleotides (ssODNs), but does not teach that such 3' terminal and/or 5' terminal internucleotide linkages should be a phosphorothioate or phosphoamidate internucleotide linkage. 
Applicants also observe that the Examiner previously relied on Chen et al., Nat. Methods 8: 753-5 as a secondary for the use of zinc finger nucleases together with single stranded oligodeoxynucleotides (ssODNs) for genome editing. Applicants noted, however, that Chen I cautions against the use of modified ssODNs in genome editing, stating “[w]e advise that ssODNs be free of phosphorothioate modification and that the impact of any other type of modification be assessed.” Chen I, page 4 of the author manuscript provided by the Examiner. In response to Applicants’ arguments regarding Chen et al., the Examiner responded that “none of the earlier studies referenced by Chen I utilized ssODNs in plant cells.” Office Action mailed November 6, 2019, page 17. It is noteworthy that Bedell et al. is directed to modification of zebrafish, which is also not a plant. Applicants submit that nothing of record contradicts the teachings in Chen et al. that “ssODNs be free of phosphorothioate modification” for genome editing due to “adverse cellular responses.”

Applicants further observe that Vorobjev et al. is cited for disclosing site-specific cleavage of DNA by bleomycin when conjugated to a complementary oligonucleotide, and Applicants note that nothing in Vorobjev et al. suggests that the bleomycin-oligonucleotide conjugate either encodes a mutation directed for introduction into the target sequence, or that the conjugate is capable of such introduction. Applicants assert therefore that the applicability of Vorobjev et al. to the present claims is unclear.
Applicants maintain that, taken together, the literature of record do not teach, and in fact teach away from, the invention as presently claimed in which a TALEN is introduced into a plant cell in combination with a gene repair oligonucleobase (GRON) that comprises both 3’ and 5’ blocking substituents comprising phosphorothioate or phosphoamidate internucleotide linkages, and that as such, the combination of references cannot provide a prima facie case of obviousness. Applicants maintain that, at the very least, the literature of record would teach caution in using a combination of TALENs with a GRON that comprises both 3’ and 5’ blocking substituents comprising phosphorothioate or phosphoamidate internucleotide linkages, and certainly would not lead one to predict that such a combination would provide a superior result.
Applicants further point out that they previously submitted evidence that the invention as claimed provides an unexpected superior property over the prior art, and Applicants maintain that the Office Action does not address this evidence. Applicants specifically point to the publication by Strouse et al., Sci. Rep. 4 : 3791, DOI: 10.1038/srep03791.1, which demonstrates 
Applicants note that Strouse et al. reports on a model system in which TALENs were used to introduce double stranded breaks immediately preceding a codon in a mutated GFP gene integrated into the genome of HCT116 cells, and that a mutation of this targeted codon corrects the mutation, resulting in expression of a functional GFP protein which can be detected by flow cytometry. Applicants also point out that, on page 4, the authors note that the data presented in the publication “suggest that the ssODN/TALEN combinatorial approach leads to precise gene editing at an ssODN level that, by itself, directs undetectable levels.” Applicants additionally point out that the Strouse et al. authors further note that “when a 72 mer (NT) lacking phosphorothioate linkages (Fig. 2) is used instead of the standard 72NT; a significantly lower level of gene editing activity is observed.” Applicants further point out that the Strouse et al. authors conclude on page 8, left column, first full paragraph, that the data presented “suggest that both modified and unmodified ssODNs can be used with TALENs for gene editing, although modified ssODNs [comprising 3’ and 5’ phosphorothioate end groups] still produce the highest levels of corrected cells.”
Applicants also submit that these results have since been confirmed by others, e.g., by Renaud et al., “Improved Genome Editing Efficiency and Flexibility Using Modified Oligonucleotides with TALEN and CRISPR-Cas9 Nucleases,” Cell Reports 14: 2263-72, 2016 
Applicants further point out these results have since been confirmed by others, and Applicants submit that the results provided by combining TALENs with a GRON that comprises both 3’ and 5’ blocking substituents comprising phosphorothioate or phosphoamidate internucleotide linkages are both unexpected and of clear practical value. Applicants maintain that, to the extent that a prima facie case of obviousness has been established (a conclusion that Applicants do not concede), this unexpected superior property over the prior art rebuts this prima facie case.

Applicant's arguments are not persuasive. 
With respect to Applicants’ observation that the previously applied art of Chen I cautions against the use of modified ssODNs in genome editing, stating “[w]e advise that ssODNs be free of phosphorothioate modification and that the impact of any other type of modification be assessed.”, and the Examiner’s previous responded that “none of the earlier studies referenced by Chen I utilized ssODNs in plant cells.”, the Examiner reiterates her full statement at pages 16-17 of the office action mailed January 17, 2020, 
“Further, the Examiner disagrees with the assertion that Chen I cautions against the use of ssODNs, comprising phosphorothioate modifications in combination with zinc finger nucleases for gene editing. Chen I teaches that earlier studies documented adverse cellular responses using ssODNs for targeted gene modification, that ssODNs 

Accordingly, the full position of the Examiner with respect to the comments by Chen I regarding the use of modified ssODNs was that “Chen I generally cautions against the use of ssODNs, comprising phosphorothioate modifications for gene editing in cellular systems where toxicity due to the presence of the phosphorothioate modification has been observed, specifically mammalian cells.”. Support for this position can be found in Chen I at page 755 column I first full paragraph, where Chen I states that “Earlier studies using ssODNs for targeted gene modification had documented adverse cellular responses, raising concerns as to the viability and safety of ssODN-mediated approaches 6,17,18.” References 6, 17 and 18 refer, respectively, to Wang, Z. et al. Oligonucleotides 18, 21–32 (2008), Olsen, P.A. et al. DNA Repair (Amst.) 8, 298–308 (2009), and Aarts, M. & te Riele, H. Nucleic Acids Res. 38, 6956–6967 (2010), all of whom utilized modified ssODNs in mammalian cells.
With respect to Applicants’ observation that Bedell et al. is directed to modification of zebrafish, which is also not a plant, the Examiner observes that zebrafish is also not a mammal, and reiterates that Chen I generally cautions against the use of ssODNs, comprising phosphorothioate modifications for gene editing in cellular systems where toxicity due to the presence of the phosphorothioate modification has been observed, specifically mammalian cells.


See also, for example, Olsen et al. (Genomic sequence correction by single-stranded DNA oligonucleotides: role of DNA synthesis and chemical modifications of the oligonucleotide ends. J. Gene Med. 2005 Dec;7(12):1534-44), who teach that parameters to be considered when using oligonucleotides to modify mammalian cells include strandedness, size, end protection, complementarity, strand bias, cell cycle phase and transcription (page 1535 column 1 first full paragraph). Olsen et al. also tested the implications of alterations at the 5′ and 3′ ends of ssODNs on targeted sequence correction because in most reports, ssODN are protected against nuclease degradation by adding PS linkages at their 5′ and 3′ ends (paragraph spanning pages 1540-1541). Olsen et al. found that PS-protected ssODN (three PS linkages at their 5′ and 3′ ends) showed a four-fold increase in correction rates compared to unprotected ssODN, when analyzed 24 h after transfection, and reported that this is in agreement with most, but not all, reports which have compared PS-protected and unprotected ssODN in sequence correction (paragraph spanning pages 1540-1541). Olsen et al. also found that unprotected ssODN generated initially lower 
See additionally, for example, Bundock et al. (U.S. Patent Application Publication No. 20120282699, published Nov. 8, 2012), who teach that the incorporation of modified nucleotides that render the resulting nucleobases resistant against nucleases, such as modified nucleotides that include phosphorothioate linkages,  was proposed to remedy the low efficiency of gene alteration obtained using unmodified nucleobases, which is largely believed to be the result of their degradation by nucleases present in the reaction mixture or the target cell. Bundock et al. also teach that it has been shown that certain modified nucleotides that increase the intracellular lifetime of a nucleobase enhance the efficiency of targeted mutagenesis in an in vitro test system and also at a mammalian chromosomal target (paragraph [0007]).
With respect to Applicant’s observation that Zhang et al. is cited for disclosing the use of zinc finger nucleases in order to modify the genome of Arabidopsis, and that Zhang et al. does not teach the use of such gene repair oligonucleobases in combination with a compound which induces single or double strand breaks such as a TALEN, this is not persuasive. First, Zhang et al. was not cited for disclosing the use of zinc finger nucleases in order to modify the genome of Arabidopsis; Zhang et al. was cited for disclosing the use of TALENs in order to modify the genome of tobacco. More specifically, Zhang et al. was cited for teaching “a method comprising delivery of a TALEN and a double stranded GRON into a plant cell, wherein the GRON 
With respect to Applicant’s assertion that the applicability of Vorobjev et al. to the rejected claims is unclear because Vorobjev et al. is cited for disclosing site-specific cleavage of DNA by bleomycin when conjugated to a complementary oligonucleotide, but nothing in Vorobjev et al. suggests that the bleomycin-oligonucleotide conjugate either encodes a mutation directed for introduction into the target sequence, or that the conjugate is capable of such introduction, this is not persuasive. Vorobjev et al. is cited to address the limitations of dependent claim 5, which requires the one or more site-specific endonucleases which induce single strand nicks or double DNA strand breaks be covalently coupled to the GRON, which limitations Schopke et al. do not teach. Vorobjev et al. teach that a compound which induces double DNA strand breaks (bleomycin) can be covalently coupled to a complementary oligonucleotide GRON to direct bleomycin to cleave DNA at a specific site. Vorobjev et al. need not teach an oligonucleotide GRON that either encodes a mutation directed for introduction into the target sequence, or that is capable of such introduction, in order to render the claimed invention obvious, because Schopke et al. and Bedell et al teach the use of the use of single 
With respect to Applicants observation that they previously submitted evidence that the invention as claimed provides an unexpected superior property over the prior art, which the Office Action did not address, the Examiner points out that the evidence was submitted in response to the rejection of claim(s) 1 and 4-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schopke et al. (U.S. Patent Application Publication No. 2009/0205064, published August 13, 2009) in view of Chen et al. I (High-frequency genome editing using ssDNA oligonucleotides with zinc-finger nucleases. Nat Methods. 2011 Jul 17;8(9):753-5), Chen et al. II (U.S. Patent No. 9,512,444, issued Dec. 6, 2016) and Zhang et al. (High frequency targeted mutagenesis in Arabidopsis thaliana using zinc finger nucleases. Proc Natl Acad Sci U S A. 2010 Jun 29;107(26):12028-33. Epub 2010 May 27), and further in view of Vorobjev et al. (Site-specific cleavage of RNA and DNA by complementary DNA—bleomycin A5 conjugates. Bioconj. Chem 2003 Nov-Dec; 14(6): 1307-13), which rejection was withdrawn in light of Applicants’ amendment of claim 1, as set forth at  pages 2-3 of the office action mailed October 21, 2020.
With respect to Applicants’ reliance on Strouse et al. (Combinatorial gene editing in mammalian cells using ssODNs and TALENs Sci. Rep. 2014 Jan 21;4:3791), as evidence that the claimed invention in which a TALEN is introduced into a plant cell in combination with a gene repair oligonucleobase (GRON) that comprises both 3’ and 5’ blocking substituents comprising phosphorothioate or phosphoamidate internucleotide linkages provides an unexpected superior property over the prior art, this is not persuasive. With respect to the statement by Strouse et al. on page 4, column 1, second full paragraph, that “Taken together, 
With respect to the statements by Strouse et al. that “when a 72 mer (NT) lacking phosphorothioate linkages (Fig. 2) is used instead of the standard 72NT; a significantly lower level of gene editing activity is observed.”, and that the data presented “suggest that both modified and unmodified ssODNs can be used with TALENs for gene editing, although modified ssODNs [comprising 3’ and 5’ phosphorothioate end groups] still produce the highest levels of corrected cells.” (page 8 column 1 first full paragraph), the Examiner maintains that the reference by Strouse et al. to publication number 23 (Bonner, M. & Kmiec, E.B. DNA breakage associated with targeted gene alteration directed by DNA oligonucleotides. Mutat. Res. 669(1-2), 85-94. (2009)) at the end of this statement at page 8 indicates that the results observed using 
With respect to Renaud et al., the statement recited in the abstract that “Despite previous reports of phosphorothioate-modified oligonucleotide toxicity, clones of edited cells are readily isolated and targeted sequence insertions are achieved in rats and mice with very high frequency” is not persuasive, because the only previous report specifically cited by Renaud et al. is Rios et al. (Stable Gene Targeting in Human Cells Using Single-Strand Oligonucleotides with Modified Bases. PLoS ONE 7, e36697, 2012), who used mammalian cells. Rios et al., cited by Renaud et al., also noted at page 5 column 1 second paragraph that the PTO modifications used to protect oligos from nuclease degradation have also been reported to be toxic to cells, referencing Liu et al. ((2009) Cell Death Caused by Single-Stranded Oligodeoxynucleotide-Mediated Targeted Genomic Sequence Modification. Oligonucleotides 19: 281–286), who likewise used mammalian cells. Rios et al. additionally teach at page 5 column 1 second paragraph that their results quantifying this toxicity in relationship to mEGFP targeting efficiency suggested that finding a balance between toxicity and efficiency might be necessary for generating stably corrected cells, indicating that the toxicity of phosphorothioate-modified oligonucleotides is only one parameter to be considered when using oligonucleotides to modify mammalian cells, and that the protective benefit of PTO-modification needs to be weighed against its toxicity detriment.
With respect to Rozov et al., the Examiner maintains that Rozov provide no additional evidence of unexpected results because Rozov only reference Renaud et al.
Further, the evidence of unexpected results provided is not commensurate with the scope of the claims. 


Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662